J-A19006-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                          Appellee

                     v.

EUGENE JAMES MCCARTHY, JR.,

                          Appellant                    No. 11 WDA 2014


           Appeal from the Judgment of Sentence November 18, 2013
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0011401-2012


BEFORE: BENDER, P.J.E., JENKINS, J., and MUSMANNO, J.

DISSENTING MEMORANDUM BY BENDER, P.J.E.: FILED JANUARY 15, 2016

      I agree with the Majority that there was sufficient evidence to disprove

that Appellant’s co-defendant, Quintelle Rankin, shot the victim in self-

defense.     However, I disagree that there was sufficient evidence to hold

Appellant vicariously liable for third-degree murder and, relatedly, I disagree

that there was sufficient evidence to convict him of the most serious form(s)

of robbery. Accordingly, I respectfully dissent.

      It is undisputed that Appellant did not shoot and kill Johns.

Commonwealth’s Brief, at 13 (“In the instant case, [A]ppellant was not the

actual gunman.”).         Furthermore, the Commonwealth did not charge

Appellant with conspiring to commit a homicide offense. Thus, Appellant’s

culpability for third-degree murder in this case can only derive from either

his role as an accomplice to the killing itself (accomplice-to-murder), or
J-A19006-15



through his role as co-conspirator to the crime of robbery (conspiratorial

liability). To establish either theory of guilt, I believe it was critical for the

Commonwealth to demonstrate that Appellant knew Rankin possessed a gun

at the time he acted in concert with Rankin to rob Johns of his marijuana.

Proof of Appellant’s knowledge in this regard was essential to establish that

Appellant acted with malice for purposes of proving accomplice-to-murder;

or, for the purposes of conspiratorial liability, that the killing was the natural

and probable consequence of the robbery to which Appellant conspired.

       Critical to my analysis of these theories, therefore, is whether the

Commonwealth proved that Appellant knew that Rankin was armed when

their fatal interaction with Johns began or, at least, whether such knowledge

could be reasonably inferred from the established facts.          If that inference

was reasonable, then Appellant’s sufficiency claim regarding his conviction

for third-degree murder is meritless.1 First, however, I briefly address the

trial court’s faulty analysis of this issue.

                  The trial court’s theory of culpability is defunct



____________________________________________


1
  This is true despite Appellant’s contention that conspiratorial liability did
not survive the adoption of our Crimes Code.           Appellant’s argument
regarding the Commonwealth’s failure to prove malice for purposes of
accomplice liability for third-degree murder hinges upon his contention that
he was unaware that Rankin was armed. If Appellant is guilty of third-
degree murder as Rankin’s accomplice, his liability for that offense as a co-
conspirator to robbery is superfluous.




                                           -2-
J-A19006-15



           The trial court sidesteps answering whether there was adequate

proof that Appellant knew that Rankin was armed, even though the

Commonwealth implicitly acknowledges the importance of that inference in

establishing Appellant’s guilt (as the Commonwealth does not present any

arguments supporting Appellant’s culpability for third-degree murder that do

not rely on that inference).          This is apparently due to the trial court’s

adoption of a common misunderstanding of the scope of accomplice liability

under the Pennsylvania Crimes Code.

         The trial court’s Rule 1925(a) opinion implies that, because Appellant

was Rankin’s accomplice in a robbery (a position somewhat conceded by

Appellant2), that Appellant can be held liable for third-degree murder on that

basis alone, presumably under the theory that the murder was a natural and

probable consequence of the robbery.             See Trial Court Opinion (TCO),

7/18/14, at 10 (concluding, after summarizing the evidence demonstrating

Appellant’s complicity in the robbery, that the court “believes this evidence

was sufficient to prove that [Appellant] acted in concert with Mr. Rankin to

aid and assist in the robbery which resulted in the shooting of … Johns”)

(emphasis added).         However, as our Supreme Court has recently made

clear:
____________________________________________


2
   As discussed in greater detail, infra, Appellant does not dispute his
involvement in a robbery. However, Appellant does contend that he did not
act as an accomplice to an armed robbery, and thus disputes the specific
provisions of the robbery for which he was convicted.



                                           -3-
J-A19006-15


             Per the express terms of the Crimes Code, … accomplice
     liability has been made offense-specific.        Accordingly, the
     general rule is that a person is an accomplice of another in the
     commission of “an offense” if, acting with the intent to promote
     or facilitate the commission of “the offense,” he solicits the other
     person to commit it or aids, agrees, or attempts to aid the other
     person in planning or committing it. 18 Pa.C.S. § 306(c). The
     broader approaches—including the common-design theory and
     the related precept that an accomplice was liable for all of
     natural and probable consequences of the principal's actions in
     the commission of a target offense—were supplanted by the
     General Assembly with the adoption of the Crimes Code and its
     incorporation of core restraints on criminal liability taken from
     the Model Penal Code. See generally Commonwealth v.
     Roebuck, 612 Pa. 642, 651–56, 32 A.3d 613, 618–22 (2011)
     (discussing the interrelationship between the culpability
     provisions of the Crimes Code and the Model Penal Code in
     terms of the treatment of accomplice liability).

            In particular, the salient terms of Section 306 of the
     Crimes Code (“Liability for conduct of another; complicity”) are
     derived from Section 2.06 of the Model Penal Code, which
     expressly rejected the expansive common-design and natural-
     and-probable-consequences doctrines, refocusing liability for
     complicity squarely upon intent and conduct, not merely results.
     See American Law Institute, Model Penal Code and
     Commentaries § 2.06 cmt. 6(b), at 312 (1985) (“[T]he liability
     of an accomplice ought not to be extended beyond the purposes
     that he shares.       Probabilities have an important evidential
     bearing on these issues; to make them independently sufficient
     is to predicate the liability on negligence when, for good reason,
     more is normally required before liability is found.”). After the
     passage of the Crimes Code, status as an accomplice relative to
     some crimes within a larger criminal undertaking or episode no
     longer per se renders a defendant liable as an accomplice for all
     other crimes committed. See Commonwealth v. Flanagan,
     578 Pa. 587, 607–08 & n. 11, 854 A.2d 489, 501 & n. 11
     (2004). Rather, closer, offense-specific analysis of intent and
     conduct is required.

Commonwealth v. Knox, 105 A.3d 1194, 1196-97 (Pa. 2014).




                                    -4-
J-A19006-15



      Thus, the trial court appears to apply the now-defunct “natural and

probable consequence” theory of pre-Crimes Code, common law accomplice

liability to hold Appellant accountable for third-degree murder based on

Appellant’s role as an accomplice to robbery. However, because accomplice

liability is offense-specific, Appellant’s conviction for third-degree murder can

only be sustained via accomplice liability if Appellant was an accomplice to

the crime of third-degree murder itself.

                  Appellant’s knowledge of Rankin’s firearm

      The Commonwealth concedes that no direct testimony supports the

factual   conclusion   that   Appellant    knew      that   Rankin   was      armed.

Commonwealth’s Brief, at 15.          Instead, the Commonwealth argues that

“through the compelling circumstantial evidence in this case, the only

reasonable inference is that [A]ppellant was fully aware of the firearm within

Rankin’s possession.” Id. Thus, I would undertake a review of the evidence

to determine whether it was sufficient to support a reasonable inference that

Appellant knew that Rankin was armed when they conspired to rob Johns.

      To support its assertion, the Commonwealth recounts the facts leading

up to the robbery of Johns, with special emphasis on Appellant’s comment to

Rankin and Estes regarding potential robbery targets (“licks”) as they

surveyed the area where the robbery occurred.           The Commonwealth also

relies on the fact that Rankin “simultaneously pulled out a gun” when

Appellant   declared   that   Johns    “might   as   well   give   me   all   of   it.”

Commonwealth’s Brief, at 16.

                                       -5-
J-A19006-15



        I disagree that such evidence was sufficient to demonstrate Appellant’s

knowledge that Rankin was armed.            The Commonwealth provided no

evidence, testimonial or otherwise, directly demonstrating, or tending to

demonstrate, Appellant’s knowledge of Rankin’s possession of a firearm.

Even assuming that the Commonwealth adequately proved that Appellant

and Rankin had formed an implicit agreement to rob Johns, it does not

necessarily follow, in combination with Rankin’s use of the firearm during the

robbery, that Appellant knew that Rankin was armed.        Such knowledge is

certainly not, as the Commonwealth claims, ‘the only reasonable inference’

to flow from such a fact. The Commonwealth also embellishes the record by

suggesting that Johns drew his weapon simultaneous to Appellant’s demand.

The trial court’s summary of the facts indicates that Rankin pulled his gun

several seconds after Appellant demanded the rest of Johns’ marijuana.

TCO, at 2.

        It is not unreasonable to believe, based on the facts and circumstances

proven at trial, that 1) Appellant intended to simply grab Johns’ marijuana

and run; or 2) Appellant intended to use his 3-to-1 numerical advantage to

physically intimidate Johns, but without any intent to employ the use of

force; or 3) Appellant intended or anticipated the use of some physical force

to get Johns to comply, but did not anticipate Rankin’s use of a firearm. It is

patently unreasonable to suggest Appellant’s knowledge of Rankin’s firearm

flows directly from the fact that they shared the intent to rob, and nothing

more.     Moreover, to suggest that Rankin’s use of a firearm demonstrated

                                      -6-
J-A19006-15



Appellant’s knowledge of it at an earlier time is simply bootstrapping.

Clearly, Appellant knew Rankin had a firearm when Rankin began shooting

Johns. Far more important, however, is what Appellant knew beforehand.

       Simply    put,   although     there     was   clearly   sufficient   evidence   to

demonstrate Appellant’s complicity in a robbery, the same evidence speaks

very little to the question of whether Appellant knew that Rankin was armed.

It is pure speculation on the Commonwealth’s part to suggest otherwise, and

such speculation is not congruent with our sufficiency standard.3                As this

Court explained in Commonwealth v. Paschall, 482 A.2d 589 (Pa. Super.

1984):

       In assessing [the] appellant's sufficiency of the evidence claim,
       we are mindful that the Commonwealth may sustain its burden
       of proof by means of wholly circumstantial evidence, which, of
____________________________________________


3
   The Commonwealth also suggests that the “precise coordination of
[A]ppellant’s and Rankin’s efforts to steal the marijuana leads to the
reasonable inference … that [A]ppellant knew that Rankin was armed[.]”
Commonwealth’s Brief, at 19. The Commonwealth fails to justify its use of
the term “precise” in this context, and appears to simply be rehashing the
same argument—that Appellant and Rankin’s common scheme to rob Johns
necessarily involved Appellant’s knowledge that Rankin was armed. This is
still an argument rooted in speculation, suggesting Appellant had specific
knowledge of the presence of a concealed firearm on Rankin merely because
the two had implicitly agreed to engage in a criminal enterprise. However,
the fact that Rankin drew his weapon soon after Appellant initiated the
robbery is not particularly suggestive of Appellant’s prior knowledge of
Rankin’s gun. Hypothetically speaking, Appellant could have known that
Rankin had a gun regardless of Rankin’s choice to draw and use it during the
robbery. The fact that Rankin drew the gun during the robbery does
suggest, quite strongly, that Rankin anticipated using a gun during that
robbery, but implies nothing regarding Appellant’s knowledge.




                                           -7-
J-A19006-15


       necessity, draws into play the affixing of a line of demarcation
       between the requisite degree of persuasion (“beyond a
       reasonable doubt”) and impermissible           speculation.    See
       Commonwealth v. Cimaszewski, 447 Pa. 141, 288 A.2d 805
       (1972). The former is required while the latter is not tolerated
       as the basis for a conviction. Commonwealth v. Meredith,
       490 Pa. 303, 416 A.2d 481 (1980). Thus, in the
       Commonwealth's efforts to establish guilt predicated upon
       circumstantial evidence, it must be kept in mind that, “[t]he
       inferred fact must flow, beyond a reasonable doubt, from the
       proven fact where the inferred fact is relied upon to establish the
       guilt of the accused or the existence of one of [the] elements of
       the offense.” Commonwealth v. Meredith, supra, 490 Pa. at
       310, 416 A.2d at 485.

Id. at 591-92.

       Despite an extensive direct examination of Cory Estes,4 and an equally

extensive cross-examination of Rankin, the Commonwealth never once even

attempted to solicit testimony or evidence tending to demonstrate that

Appellant knew that Rankin was armed.5 Thus, I agree with Appellant that

____________________________________________


4
 Cory Estes was the Commonwealth’s primary witness against Appellant and
Rankin. Estes had conspired with Appellant and Rankin to rob the victim.
5
  Obviously, neither Estes nor Rankin could have testified directly as to the
content of Appellant’s mind. However, one can imagine any number of
hypothetical scenarios which could form the basis for the jury to have
rationally inferred Appellant’s knowledge that a firearm might be used in the
robbery. For instance, if Rankin displayed his firearm to his cohorts prior to
the robbery, an inference of Appellant’s knowledge of Rankin’s possession of
that weapon would clearly be beyond dispute, let alone reasonable.
Similarly, if Appellant had threatened to shoot Johns, it would be reasonable
to conclude that an armed robbery was intended, even if such a threat did
not specifically address which robber was armed. However, no facts or
circumstances found in the record of this case tend to support the notion
that Appellant knew that Rankin was armed, other than the fact that Rankin
used the weapon during the robbery.



                                           -8-
J-A19006-15



the Commonwealth failed to prove that he knew that Rankin was armed

when he grabbed Johns’ marijuana. With this factual issue resolved, I would

move on to consider Appellant’s culpability as an accomplice to the murder

itself or by means of conspiratorial liability.

                       Accomplice to third-degree murder

      To demonstrate Appellant’s guilt as an accomplice to third-degree

murder, the Commonwealth was required to show at trial that, “with the

intent of promoting or facilitating the commission of” third-degree murder,

Appellant “solicit[ed] such other person to commit it;” or “aid[ed] or

agree[d] or attempt[ed] to aid such other person in planning or committing

it[.]” 18 Pa.C.S. § 306(c). Fundamental to this task is demonstrating that

Appellant shared with the principal, Rankin, the requisite mens rea for the

offense of third-degree murder—malice. See Commonwealth v. Roebuck,

612 Pa. 642, 660, 32 A.3d 613, 624 (Pa. 2011) (“[A] conviction for murder

of the third degree is supportable under complicity theory where the

Commonwealth proves the accomplice acted with the culpable mental state

required of a principal actor, namely, malice.”). Malice is defined as follows:

            Malice exists where there is a “wickedness of disposition,
      hardness of heart, cruelty, recklessness of consequences, and a
      mind regardless of social duty, although a particular person may
      not be intended to be injured.” Commonwealth v. Pigg, 391
      Pa.Super. 418, 571 A.2d 438, 441 (1990), appeal denied, 525
      Pa. 644, 581 A.2d 571 (1990) (quoting Commonwealth v.
      Drum, 58 Pa. 9, 15 (1868)). Where malice is based on a
      reckless disregard of consequences, it is not sufficient to show
      mere recklessness; rather, it must be shown the defendant
      consciously disregarded an unjustified and extremely high risk


                                       -9-
J-A19006-15


      that his actions might cause death or serious bodily injury. See
      Commonwealth v. Scales, 437 Pa.Super. 14, 648 A.2d 1205,
      1207 (1994), appeal denied, 540 Pa. 640, 659 A.2d 559 (1995)
      (regarding third degree murder). A defendant must display a
      conscious disregard for almost certain death or injury such that
      it is tantamount to an actual desire to injure or kill; at the very
      least, the conduct must be such that one could reasonably
      anticipate death or serious bodily injury would likely and logically
      result.

Commonwealth v. Kling, 731 A.2d 145, 147-48 (Pa. Super. 1999).

      No evidence in this case tended to show that Appellant specifically

planned to injure or kill Johns, nor does the Commonwealth contend

otherwise.    Thus, I would focus on the question of whether Appellant

exhibited conduct which displayed a “conscious disregard for almost certain

death[,]” or from which one could “reasonably anticipate death or serious

bodily injury would likely and logically result.” Id.    Appellant argues that

the Commonwealth’s failure to prove that he knew that Rankin was armed

precluded the jury from finding that he acted with malice sufficient to

support his conviction for third-degree murder as an accomplice, given the

lack of other facts or circumstances demonstrating it:

      Since Appellant thought that he and his companions w[ere]
      going to commit a weaponless barehanded assault (at most)
      upon the Decedent in order to take his marijuana, and since
      there was no discussion of, e.g., beating Johns to death (even
      only if need be), there was simply nothing in this case
      suggesting to Appellant that death or extraordinary injury was a
      remotely possible outcome, let alone an outcome that was
      virtually certain to occur.

Appellant’s Brief, at 39.    The Commonwealth does not offer a counter-

analysis other than to suggest that Appellant did, in fact, know that Rankin



                                     - 10 -
J-A19006-15



was armed when the robbery began. As discussed above, I have concluded

that the Commonwealth did not provide adequate evidence to allow that

inference.

      To address whether Appellant was proven to have acted with malice, I

would direct our legal analysis to several cases discussed by the parties in

their briefs, beginning with Commonwealth v. Baskerville, 681 A.2d 195

(Pa. Super. 1996). Therein, the appellant had argued that the evidence was

“insufficient to prove malice in order to sustain his conviction for third-

degree murder.”    Id. at 199.   The Superior Court sustained Baskerville’s

conviction for third-degree murder, and, as necessary, the jury’s finding of

malice, based on the following facts:

             On or about the night of March 30, 1994, Baskerville and
      his friend, Baron Simmons, were walking through their West
      Philadelphia neighborhood when they came upon the co-
      defendant, John Haynes, and another man, Mark Malloy. Malloy
      asked Baskerville if he had $100.00 that he owed him.
      Baskerville, realizing that Haynes had a gun, replied that he did
      not and began to walk away. Haynes called to Baskerville and
      asked him if he knew who was sitting in a car that was parked
      nearby. When Baskerville responded that he did not know,
      Haynes suggested that they investigate the occupants of the car
      together. Upon investigation of the auto, Baskerville discovered
      that he knew both the driver's side occupant, Darren Williams,
      and the passenger's side occupant, David Anderson. After a
      brief conversation with the occupants, both Baskerville and
      Haynes walked away from the car.

            Upon reaching the street corner, Haynes asked Baskerville
      whether Williams or Anderson was wearing any jewelry. After
      Baskerville replied that both men were wearing jewelry, Haynes
      asked Baskerville to return to the auto and ask the occupants for
      a cigarette. Baskerville agreed, walked to the car and asked
      Anderson for a cigarette. Meanwhile, Haynes approached the


                                    - 11 -
J-A19006-15


      driver's side window and demanded Williams' jewelry at
      gunpoint. As Williams was handing his watch to Haynes, he tried
      to push the gun aside and drive away. Once Williams stepped
      on the accelerator, Haynes shot him four times in the back. The
      car, driven by Williams, crashed into a nearby, parked car.
      Williams later died from massive blood loss. The day after the
      robbery, Baskerville saw Haynes in the neighborhood, where he
      promised Baskerville $50.00 for keeping quiet about the crime
      and also forgave Baskerville's $100.00 debt owed to Malloy.

Id. at 197-98 (footnote omitted).

      In rejecting Baskerville’s claim that he did not act with malice, it was

critical to the Baskerville Court’s analysis that he “entered into a criminal

conspiracy to commit armed robbery” and that “[a]t the time of the

agreement, Baskerville had knowledge that his co-conspirator, Haynes,

possessed a gun.”    Id. at 200 (emphasis added).      The Baskerville Court

concluded that Baskerville’s “actual participation in the crime” of robbery, in

addition to his knowledge that his cohort was armed, combined to

demonstrate “an extremely high risk that his actions might cause death or

serious bodily harm,” thereby justifying a finding that he acted with malice.

Id.

      Similarly, in Commonwealth v. King, 990 A.2d 1172 (Pa. Super.

2010), the appellant argued that he lacked the requisite malice to be

convicted of third-degree murder, where the appellant was not the shooter

but knew the shooter was armed before the robbery commenced. The King

Court rejected his claim, noting that “[e]ven if [the a]ppellant did not

necessarily anticipate that [the shooter] would kill the Victim, the killing was




                                     - 12 -
J-A19006-15



a natural and probable consequence of the armed robbery in which [the two]

conspired.” Id. at 1179.

       In Commonwealth v. Roebuck, 32 A.3d 613 (Pa. 2011), our

Supreme Court upheld a conviction over a challenge that accomplice to

third-degree murder was not a legally cognizable offense.                 Therein, our

Supreme Court remarked that malice had been proven because the

appellant had “participat[ed] in a scheme designed, at a minimum, to stage

an armed confrontation with the victim.” Id. at 615 n.4 (emphasis added).

       In the instant case, however, Appellant did not know, or at least was

not proven to know, that Rankin was armed when the robbery of Johns

began. This fact stands in stark contrast to Baskerville and King, where

the appellants knew their cohorts intended to commit armed robbery, and to

the facts of Roebuck, where the appellant conspired with others to ambush

the victims with firearms.        In all three of those cases, knowledge of the

intent of others to commit crimes of violence with firearms appears

dispositive    as   to    whether     the      non-shooter   appellants   “consciously

disregarded an unjustified and extremely high risk that [their] actions might

cause death or serious bodily injury” or “anticipate[d] death or serious bodily

injury would likely and logically result” from their actions.6 Kling, supra.
____________________________________________


6
  In Baskerville and King, this critical fact had been established by the
appellants’ own defense theories that they had only participated in their
respective robberies while under duress from their armed cohorts. How this
fact was established in Roebuck was not discussed by our Supreme Court.
(Footnote Continued Next Page)


                                            - 13 -
J-A19006-15



      It is certainly true that accomplice liability does not demand complicity

in the result of an offense. Roebuck, 32 A.3d at 623 (holding “accomplice

liability does not require the defendant to have the conscious objective to

cause a particular result when such an outcome is an element of the

offense”).    Thus, the Commonwealth was not required to prove that

Appellant intended the death of Johns in order to prove that he was an

accomplice to third-degree murder.               However, Appellant’s complicity in a

‘robbery’ does not, ipso facto, render him culpable for a homicide that

resulted from that robbery.            See Knox, 105 A.3d at 1197 (“After the

passage of the Crimes Code, status as an accomplice relative to some crimes

within a larger criminal undertaking or episode no longer per se renders a

defendant liable as an accomplice for all other crimes committed. Rather,

closer, offense-specific analysis of intent and conduct is required.”) (citation

omitted).

      As was the case in Baskerville and King, armed robbery is the sort of

offense that permits the inference that the perpetrator(s) acted with malice.

But ‘armed robbery’ is, a priori, not mere ‘robbery.’7 If all robberies carried

the same risk of harm, it would have been nonsensical for the Baskerville

and King decisions to have distinguished armed robbery. Armed robbery is


                       _______________________
(Footnote Continued)


7
  All armed robberies are robberies, but not all robberies are armed
robberies.



                                           - 14 -
J-A19006-15



different from unarmed robbery precisely because the former carries a

significantly greater risk of harm than the latter, because the use of

weapons inherently increases the risk of death or serious bodily injury.

      Thus, it is not at all unfathomable that Appellant and Rankin, although

sharing a common intent to steal marijuana from Johns, intended to commit

conduct constituting different types of robbery, which involved significantly

different risks to the victim.   Accordingly, it is particularly relevant to my

analysis what type of robbery was intended by Appellant, for it is his

culpability for third-degree murder which is at issue.

      Our Crimes Code defines the various forms of robbery as follows:

      (1) A person is guilty of robbery if, in the course of committing a
      theft, he:

            (i) inflicts serious bodily injury upon another;

           (ii) threatens another with or intentionally puts him in fear
      of immediate serious bodily injury;

            (iii) commits or threatens immediately to commit any
      felony of the first or second degree;

            (iv) inflicts bodily injury upon another or threatens another
      with or intentionally puts him in fear of immediate bodily injury;

            (v) physically takes or removes property from the person
      of another by force however slight; or

            (vi) takes or removes the money of a financial institution
      without the permission of the financial institution by making a
      demand of an employee of the financial institution orally or in
      writing with the intent to deprive the financial institution thereof.

18 Pa.C.S. § 3701(a).




                                     - 15 -
J-A19006-15



      Notably, the robbery statute contemplates three categories of physical

harm, whether such harm is inflicted or merely threatened: serious bodily

injury, bodily injury, and force however slight. Clearly, subsections (a)(1)(i)

and (a)(1)(ii) contemplate the most serious forms of physical harm, and the

last offense, subsections (a)(1)(vi), does not require any degree of harm,

inflicted or threatened.   Generally speaking, therefore, as one reads down

the list of robbery offenses, the risk of death or significant injury involved

decreases.    In other words, the risk of death from a robbery is greatest

when the robbery involves the infliction of serious bodily injury, and least

when it involves no injury or no threat of injury, as per subsection (a)(1)(vi).

      When Appellant grabbed Johns’ marijuana, he certainly intended to

commit, at a minimum, an offense pursuant to Section 3701(a)(1)(v), as he

was committing a theft with “force however slight.”       As will be discussed

infra, he could also be said to have intended to commit a crime pursuant to

3701(a)(1)(iv). This is because, in the circumstances of this case, it would

not be unreasonable for the jury to have concluded that Appellant intended

Rankin’s and Estes’ presence to physically intimidate Johns into not resisting

the theft of his marijuana (thus rationally implicating the “intentionally puts

him in fear of immediate bodily injury” language of that provision).

However, just because Appellant may have intended to utilize the threat or

infliction of bodily injury, that does not, by itself, demonstrate that he

intended to cause or threaten serious bodily injury.     It is undisputed that

such an inference could reasonably arise if it were true that Appellant knew

                                     - 16 -
J-A19006-15



that Rankin was armed.            However, as discussed above, there was no

evidence at all that Appellant possessed such knowledge, or at least no

evidence that was legally sufficient to permit such an inference.

       I would conclude, therefore, that the Commonwealth failed to prove

that Appellant consciously disregarded an unjustified and extremely high risk

that his actions could cause death or serious bodily injury, nor did it prove

that Appellant reasonably anticipated that death or serious bodily injury

would likely and logically result from his participation in the robbery to which

he conspired.8 In so concluding, I emphasize that my analysis is specific to

the facts of this case. I would not conclude, generally, that participants in

unarmed robberies can never be found to be complicit in, and therefore

liable for, resulting homicides.        However, in the present case, it was not

proven that Appellant knew that a firearm would be involved in the robbery

of Johns, and no other evidence suggested that Appellant intended anything
____________________________________________


8
  The trial court supports a contrary conclusion by stating that Appellant
“stole the marijuana by force as Mr. Rankin was pointing a gun at Brandon
Johns.” TCO, at 10 (emphasis added). The trial court does not cite to the
portion of the record that supports this assertion, nor does that statement
comply with the trial court’s own summary of the facts, quoted supra, which
indicates that Rankin did not pull his gun until after Appellant grabbed Johns’
marijuana. See id. at 2 (“At that point, [Appellant] attempted to steal the
marijuana by grabbing the bag of marijuana and telling Brandon Johns that
‘you might as well give me all the shit.’ A few seconds later, Mr. Rankin
pulled out a gun.”) (emphasis added). Moreover, I have reviewed the record
and cannot find any evidence or testimony that directly supports, or tends to
support, the notion that Appellant stole Johns’ marijuana while Rankin was
brandishing his firearm.




                                          - 17 -
J-A19006-15



more than to grab Johns’ marijuana by, at most, physical intimidation.9 As

such, I believe the Commonwealth failed to prove that Appellant acted with

malice and, consequently, Appellant’s conviction for third-degree murder

was not supported under an accomplice theory of vicarious liability.

                  Conspiratorial liability for third-degree murder

       Appellant also argues that he cannot be held liable for the third-degree

murder of Johns based on his role as a co-conspirator in the robbery. First,

he claims that his conviction is unsustainable under that theory because the

conspiratorial liability rule no longer exists in Pennsylvania.       Second, even

assuming conspiratorial liability does still exist in Pennsylvania, Appellant

contends that such a theory does not support his culpability for third-degree

murder because Johns’ death was not a foreseeable consequence (i.e.

natural and probable consequence) of the conspiracy.

                      Post-crimes code conspiratorial liability

       I begin this stage of my analysis by noting that the first aspect of

Appellant’s claim is not unfounded.            Historically speaking, at common law,
____________________________________________


9
  For instance, were there evidence that Appellant threatened to kill or maim
Johns if Johns refused to submit, regardless of his knowledge of Rankin’s
possession of a firearm, there might have been sufficient evidence to
support his complicity for third-degree murder because Appellant could have
fairly been said to have “threaten[ed] another with or intentionally put[] him
in fear of immediate serious bodily injury.” 18 Pa.C.S. § 3701(a)(1)(ii). In
such circumstances, it appears reasonable to presume that death or serious
bodily injury would be foreseeable because death or serious bodily injury
was actually threatened. No such evidence was presented to the jury in this
case.



                                          - 18 -
J-A19006-15



“[w]here the existence of a conspiracy is established, the law imposes upon

a conspirator full responsibility for the natural and probable consequences of

acts committed by his fellow conspirator or conspirators if such acts are

done in pursuance of the common design or purpose of the conspiracy.”

Commonwealth v. Thomas, 189 A.2d 255, 258 (Pa. 1963).                 As noted

above, with the adoption of the Crimes Code, the “natural and probable

consequences” theory of culpability has been expressly rejected as it relates

to accomplice liability.   See Knox, 105 A.3d at 1197.             Despite this

alteration, the Crimes Code clearly provides for vicarious, accomplice liability

under 18 Pa.C.S. § 306 (“Liability for conduct of another; complicity.”). Yet,

that provision does not expressly provide for conspiratorial liability as a

distinct theory of vicarious criminal liability separate and apart from

accomplice liability:

      (b) Conduct of another.--A person is legally accountable for
      the conduct of another person when:

         (1) acting with the kind of culpability that is sufficient for
         the commission of the offense, he causes an innocent or
         irresponsible person to engage in such conduct;

         (2) he is made accountable for the conduct of such other
         person by this title or by the law defining the offense; or

         (3) he is an accomplice of such other person in the
         commission of the offense.

18 Pa.C.S. § 306(b).

      At first glance, one might assume that Section 306(b)(2) might resolve

this matter and save conspiratorial liability as a viable theory. However, the



                                     - 19 -
J-A19006-15



law defining the offense of conspiracy, 18 Pa.C.S. § 903, does not speak at

all to the question of vicarious criminal liability, conspiratorial or otherwise.

Indeed, I cannot find any mention of conspiratorial liability in the Crimes

Code at all.10 Thus, one must wonder if conspiratorial liability exists merely

as a remnant of the common law. As recently as King, a decision issued

several decades after the adoption of the Crimes Code, this Court applied

conspiratorial liability as a form of vicarious liability separate and distinct

from accomplice liability.11 King, 990 A.2d at 1177 (“We need not address

the question of accomplice liability because the evidence was sufficient to

support the conviction under conspiratorial liability.”). In other cases, this

Court has tended to blur the distinction between accomplice-based and

conspiracy-based vicarious criminal liability.      E.g. Commonwealth v.

Robinson, 505 A.2d 997, 1000-01 (Pa. Super. 1986) (discussing accomplice

liability to define the culpability of co-conspirators); Commonwealth v. La,

640 A.2d 1336, 1345 (Pa. Super. 1994) (same). However, 18 Pa.C.S. § 107

____________________________________________


10
  This is even true with respect to second-degree murder, the statutory
implementation of the felony-murder rule. See 18 Pa.C.S. § 2502(b).
11
  We recognize that it is highly problematic to cite King as support for any
matter concerning conspiratorial liability, as the appellant in that case was
convicted only for third-degree murder, while having been acquitted of
second-degree murder, robbery, and conspiracy. Thus, the King Court’s
application of conspiratorial liability to King for third-degree murder, based
on his status as a co-conspirator, is inexplicable. We can uncover no other
case in the history of this Commonwealth where a defendant was held liable
as a co-conspirator without having been convicted of a conspiracy offense.



                                          - 20 -
J-A19006-15



dictates that all common law crimes were abolished by our legislature’s

adoption of the Crimes Code.            See 18 Pa.C.S. § 107(b) (“Common law

crimes abolished.--No conduct constitutes a crime unless it is a crime

under this title or another statute of this Commonwealth.”) (bold in original,

italics added).

         Thus, it appears that the Crimes Code, and Section 107 in particular,

can be fairly read to have terminated, by omission, the common law theory

of conspiratorial liability.     The Majority does not appear to address this

matter at all.         However, for two reasons, I would decline to dispose of

Appellant’s conspiracy-related, third-degree murder sufficiency claim on that

basis.     First, as a practical matter addressed below, I would hold that

conspiratorial liability does not apply to Appellant under the facts of this

case,     even    if    that   theory    of   vicarious   culpability    survived   our

Commonwealth’s adoption of the Crimes Code in 1972.                     Second, “[t]his

panel is not empowered to overrule another panel of the Superior Court.”

Commonwealth v. Beck, 78 A.3d 656, 659 (Pa. Super. 2013). The King

decision, despite some obviously unsustainable analysis (see footnote 11),

purports to recognize the continued validity of both accomplice and

conspiratorial liability as distinct theories of vicarious criminal liability.

Accordingly, this panel lacks the authority to conclude otherwise.               Beck,

supra.

                  Conspiratorial liability for third-degree murder




                                          - 21 -
J-A19006-15



      I would conclude that there was insufficient evidence to demonstrate

Appellant’s guilt for third-degree murder based on his role as a co-

conspirator to robbery.        In La, this Court summarized the scope of

conspiratorial liability as follows:

      All theories of vicarious responsibility for criminal conduct
      require   the    existence    of   a   shared  criminal    intent.
      Commonwealth v. Bachert, 271 Pa.Super. 72, 78, 412 A.2d
      580, 583 (1979). The nexus which renders all members of a
      criminal conspiracy responsible for the acts of any of its
      members is the unlawful agreement. Commonwealth v. Cox,
      466 Pa. 582, 586, 353 A.2d 844, 846 (1976); Commonwealth
      v. Yobbagy, 410 Pa. 172, 188 A.2d 750 (1963). The law in
      Pennsylvania is settled that each conspirator is criminally
      responsible for the actions of his co-conspirator, provided it is
      accomplished in the furtherance of the common design.
      Commonwealth v. Robinson, 351 Pa.Super. 309, 316, 505
      A.2d 997, 1001 (1986); Commonwealth v. Bachert, supra,
      271 Pa.Super. at 77, 412 A.2d at 583.              In discussing
      conspiratorial accountability, our Supreme Court has held:

         When there is evidence that one, who has not struck the
         fatal blow, has, nonetheless, shared in the criminal intent
         and the criminal activity, that person has aided and
         abetted in the commission of the crime and, thus, may be
         held responsible as an accomplice to another's acts and
         the consequences of those acts. Commonwealth v. Rife,
         454 Pa. 506, 312 A.2d 406 (1973); Commonwealth v.
         Wilson, 449 Pa. 235, 296 A.2d 719 (1972);
         Commonwealth v. Lowry, 374 Pa. 594, 98 A.2d 733
         (1953). “The least degree of concert or collusion between
         parties to an illegal transaction makes the act of one the
         act of all.” Commonwealth v. Strantz, 328 Pa. 33, 40,
         195 A. 75, 79 (1937).

      Commonwealth v. Vaughn, 459 Pa. 35, 39–40, 326 A.2d 393,
      395 (1974). Accordingly, despite the fact that an individual co-
      conspirator did not contemplate a killing, where such killing is a
      natural and probable consequence of a co-conspirator's conduct,
      murder is not beyond the scope of the conspiracy.
      Commonwealth v. Bigelow, 416 Pa.Super. 449, 455, 611 A.2d

                                       - 22 -
J-A19006-15


       301, 304 (1992); Commonwealth v. Riley, 330 Pa.Super. 201,
       212, 479 A.2d 509, 515 (1984).

La, 640 A.2d at 1345.

       To state the obvious, a killing is a natural and probable consequence of

a conspiracy to commit murder and, thus, under the above standard, a

participant in such a conspiracy will be held responsible for a killing

conducted by one of his co-conspirators to that agreement, regardless of

whether the murder was accomplished in the same manner in which it was

planned.12 However, it appears to me that any co-conspirator to the crime

of homicide in such a scenario would also be an accomplice to that crime as

well, at least where the target victim of the conspiratorial agreement is the

person actually killed. See 18 Pa.C.S. § 306(c). If the distinction between

conspiratorial and accomplice liability is at all meaningful, it must be with

reference to an individual conspirator’s liability for crimes of co-conspirators

other than the crime that was the express purpose or common design of the

conspiratorial agreement.13
____________________________________________


12
    Unsurprisingly, the natural and probable consequence of any
conspiratorial agreement is some variation of the crime to which the co-
conspirators have agreed to commit.
13
   What I am describing here is to be distinguished from the felony-murder
rule, which only applies to the crime of second-degree murder in
Pennsylvania. It is certainly true that, “[i]n felony-murder, the malice
necessary to sustain a conviction for murder is inferred from the underlying
felonious act.” Commonwealth v. Spallone, 406 A.2d 1146, 1147 (Pa.
Super. 1979). However, there is no authority known to this Court that holds
that the felony-murder rule applies outside the context of second-degree
murder as defined in the Crimes Code: “A criminal homicide constitutes
(Footnote Continued Next Page)


                                          - 23 -
J-A19006-15



      La presents at least one case where conspiratorial liability of this sort

may have applied.          In La, this Court held that the trial court properly

instructed a jury that “if [the] appellant shared the intent with his co-

conspirators to commit aggravated assault on the victims and one of the

victims was killed as a result of this attack, [the] appellant is criminally

responsible for the act of his cohorts.” La, 640 A.2d at 1345-46. Thus, the

La decision, at least implicitly, endorses the notion that one need not

conspire to kill in order to be held criminally liable for a killing committed by

a co-conspirator. However, there is no doubt that the malice necessary for a

third-degree murder conviction is the same malice necessary for a conviction

for aggravated assault. See Kling, 731 A.2d at 147 (“There is no distinction

between the malice essential to third[-]degree murder and that necessary

for aggravated assault.”). Malice, again, involves a conscious disregard of

an unjustified and extremely high risk of death or serious bodily injury. Id.

at 148. Logically, then, the death of the victim is at least one of the natural

                       _______________________
(Footnote Continued)

murder of the second degree when it is committed while defendant was
engaged as a principal or an accomplice in the perpetration of a felony.” 18
Pa.C.S. § 2502(b). The statute goes on to define “perpetration of a felony”
as follows: “The act of the defendant in engaging in or being an accomplice
in the commission of, or an attempt to commit, or flight after committing, or
attempting to commit robbery, rape, or deviate sexual intercourse by force
or threat of force, arson, burglary or kidnapping.” 18 Pa.C.S. § 2502(d).
Interestingly, the codification of the felony-murder rule also fails to
specifically identify the crime of conspiracy as an enumerated felony and,
although it references accomplice liability, it makes no mention of
conspiratorial liability.



                                           - 24 -
J-A19006-15



and probable consequences of a conspiracy to commit aggravated assault,

even though death was not specifically intended.14

       Before the adoption of the Crimes Code, conspiratorial liability may

have permitted holding a co-conspirator to the crime of robbery guilty for

murder, committed by another co-conspirator during the course of that

robbery,    regardless     of   the   circumstances   of   the   robbery   and   the

foreseeability of the resulting murder. For instance, in Commonwealth v.

Joseph, 304 A.2d 163 (Pa. 1973), our Supreme Court stated:

       The principle by which a member of a conspiracy may be held
       criminally responsible for crimes which were actually committed
       by other members of the conspiracy stems from the belief that,
       in the case of each co-conspirator, since his knowing entry into
       the conspiracy is proof of his own criminal intent, it is perfectly
       fair and proper to hold him responsible for any crimes committed
       in furtherance of the conspiracy. Thus, in the instant case, if
       [the] appellant entered into a conspiracy to rob [the victim], the
       law will hold him responsible for her death which resulted from
       that robbery.


____________________________________________


14
   Aggravated assault always involves the causing or the attempt to cause
serious bodily injury, with some notable caveats that involve specific
protections for certain public employees, see 18 Pa.C.S. § 2702(a)(2), (3),
(5), or for other vulnerable members of society, such as children and/or the
elderly, see 18 Pa.C.S. § 2702(a)(8), (9). However, apart from these
special classes of victims, the statue generally concerns the risk of causing
serious bodily injury as its basic element. See Commonwealth v. Donton,
654 A.2d 580, 584 n.1 (Pa. Super. 1995) (“The statute prohibits the attempt
to cause serious bodily injury to another or the causing of such injury.”).
This is also true with other provisions of the aggravated assault statute that
involve the use of deadly weapons, see 18 Pa.C.S. § 2702(a)(4), because
the risk of serious bodily injury is greater even if one only attempts to cause
mere ‘bodily injury’ with such a weapon.



                                          - 25 -
J-A19006-15



Id. at 166.15 However, Joseph can also be read to be an application of the

felony-murder rule which, prior to the Crimes Code, was applied to first-

degree murder.        Today, however, the felony-murder rule only applies to

second-degree murder, and I am cognizant of no case law, whatsoever,

suggesting that the felony-murder doctrine applies to crimes other than

second-degree murder after the adoption of the Crimes Code.            To hold

otherwise would effectively apply the felony-murder rule outside the limited

circumstance to which that common law rule has been explicitly retained in

the Crimes Code, i.e., in the context of second-degree murder.

       Thus, the question before us is whether Rankin’s killing of Johns was a

foreseeable consequence of the robbery to which Appellant conspired. Here,

there was sufficient evidence that Appellant conspired to rob Johns.

However, there was not sufficient evidence to show that that conspiratorial

agreement encompassed a risk of death or serious bodily injury. Appellant

did not himself use such force, nor do the facts establish that he threatened

the use of deadly force or force that could result in serious bodily injury.

Appellant merely grabbed the marijuana out of Johns’ hands. Moreover, as

discussed supra, the Commonwealth also did not prove that Appellant was

aware that Rankin possessed any weapons at all, let alone a firearm.



____________________________________________


15
   Although the Joseph opinion was issued in 1973, that case was tried prior
to the adoption of the Crimes Code in 1972.



                                          - 26 -
J-A19006-15



       To be sure, Appellant may have intended a robbery that involved force

however slight, or the implicit threat of bodily harm from the numerical odds

faced by Johns. However, just as one does not reasonably foresee a death

resulting from a simple assault, it follows that one who intends to threaten

or   utilize   less   than    serious-bodily-injury-inducing   force   during   the

commission of a robbery does not reasonably foresee a resulting death.

       Consequently, because the Commonwealth did not prove Appellant’s

knowledge of Rankin’s possession of a firearm, and because Appellant did

not threaten Johns with serious bodily injury or death, I would hold that the

killing of Johns was not foreseeable to Appellant when he conspired to

commit the crime of robbery, nor are there any other facts that would

suggest otherwise. Consequently, I would reverse Appellant’s conviction for

third-degree murder.16

____________________________________________


16
   The Majority reaches the opposite conclusion by what I believe to be a
misapplication of the felony-murder rule to third-degree murder. I am
aware of no authority that suggests that the felony-murder rule applies
outside the context of second-degree murder since the adoption of the
Crimes Code. Since Appellant was not convicted of second-degree murder, I
believe our standard of review dictates that we must evaluate whether
Appellant acted with malice sufficient to commit third-degree murder without
reliance on the felony-murder rule.

       To be clear, as a practical matter, if I were convinced that there was
sufficient evidence to convict Appellant as an accomplice or co-conspirator to
robbery under 18 Pa.C.S. § 3701(a)(i) and/or (ii) (“Felony-1 Robbery”), then
I would agree that such evidence simultaneously supported a finding of
malice for purposes of third-degree murder, because I consider death to be
a natural and probable consequence of the conduct that defines those
(Footnote Continued Next Page)


                                          - 27 -
J-A19006-15



      For the same reasons, I would also vacate Appellant’s sentence for

Felony-1 Robbery, and remand for resentencing under a lower grading of

robbery.     Consistent with my analysis regarding Appellant’s lack of

culpability for third-degree murder, I agree that he did not commit, nor

conspire to commit, Felony I robbery.               As discussed at length above,

Appellant clearly agreed with Rankin to rob Johns of his marijuana.

However, because I conclude that there was no proof offered at trial that

Appellant knew that Rankin was armed, nor proof that Appellant himself

inflicted or threatened to inflict death or serious bodily injury, Appellant did

not conspire to commit, nor did he commit, an armed robbery pursuant to

18 Pa.C.S. § 3701(a)(1)(i) or (ii).17 There is also no evidence that Appellant
                       _______________________
(Footnote Continued)

specific crimes. However, I would not conclude that Appellant is culpable for
Felony-1 Robbery under the facts of this case.

       Generally, I do not believe that all the codified forms of robbery
present the same degree of risk so as to justify imputing malice necessary
for third-degree murder equally from all. That all forms of robbery are not
created equally should be obvious from the legislature’s prescription of
significantly different penalties for different forms of robbery. In the context
of second-degree murder, conflation of these varied risks is effectively
codified. However, outside the context of second-degree murder, we should
evaluate the facts of each individual case and not rely on the one-size-fits-all
precepts of the felony-murder rule. Here, I believe that the record failed to
demonstrate that Appellant intended to commit a Felony-1 Robbery because
it was not sufficiently demonstrated that he knew Rankin was armed. Thus,
I do not believe that he acted with the malice sufficient to convict him of
third-degree murder, because, based on his own conduct, it appears that he
only intended to commit a snatch-and-grab robbery.
17
   “A person is guilty of robbery if, in the course of committing a theft, he:
(i) inflicts serious bodily injury upon another; (ii) threatens another with or
(Footnote Continued Next Page)


                                           - 28 -
J-A19006-15



himself inflicted or threatened to inflict death or serious bodily injury. See

Commonwealth v. Ostolaza, 406 A.2d 1128 (Pa. Super. 1979) (holding

evidence insufficient to support conviction for robbery under Section

3701(a)(1)(ii) where the defendant grabbed the victim’s wallet and the

victim resisted, causing “a brief tug of war over the wallet”).

      However, the factual record would support the jury’s finding that

Appellant conspired to, and ultimately committed, a robbery pursuant to 18

Pa.C.S. § 3701(a)(iv).         I agree with Appellant that he only used “force

however slight” when he grabbed the marijuana from Johns. See 18 Pa.C.S.

§ 3701(a)(v) (stating that a robbery is committed when, during the course

of committing a theft, the accused “physically takes or removes property

from the person of another by force however slight”). However, Appellant

also put Johns in “fear of immediate bodily injury” by stealing his marijuana

while accompanied by Rankin and Estes, his co-conspirators in the robbery,

before the robbery was unilaterally escalated by Rankin. See 18 Pa.C.S. §

3701(a)(iv) (stating that a robbery is committed when, during the course of

committing a theft, the accused “inflicts bodily injury upon another or

threatens another with or intentionally puts him in fear of immediate bodily

injury”) (emphasis added); but cf. Ostolaza, supra (wherein the defendant

acted alone when he wrestled the victim’s wallet away from her).         That

                       _______________________
(Footnote Continued)

intentionally puts him in fear of immediate serious bodily injury ….”      18
Pa.C.S. § 3701(a).



                                           - 29 -
J-A19006-15



Appellant conspired to commit the same type of robbery is also supported by

sufficient evidence. The jury could have reasonably inferred that the plan to

steal Johns’ marijuana was to be effectuated by the implicit threat of force

presented by the superior number of the co-conspirators in relation to the

solitary victim.   Thus, I agree with Appellant that there was insufficient

evidence to convict him of Felony-1 Robbery and the related conspiracy

offense, but conclude that there was sufficient evidence to establish a

robbery conviction under 18 Pa.C.S. § 3701(a)(iv), and that he conspired to

commit the same.

      In summary, I agree with the Majority that the Commonwealth

presented sufficient evidence that Rankin did not act in self-defense.

However, contrary to the Majority, I would conclude that there was not

sufficient evidence to support Appellant’s conviction for third-degree murder.

Finally, I would hold that there was not sufficient evidence to convict

Appellant of Felony-1 Robbery, or conspiracy to commit the same, but I do

believe that the evidence was sufficient to convict him of the lesser included

offense set forth in Section 3701(a)(iv), and conspiracy to commit the same.

Accordingly, I would reverse Appellant’s conviction for third-degree murder,

vacate   his   sentences   for   robbery   and   conspiracy,   and   remand   for

resentencing on those convictions.

      I respectfully dissent.




                                     - 30 -